Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1, 6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Umeda et al. (US20130017458).
2.	Regarding claims 1, 6, and 9, Umeda teaches a processing method for a fuel cell system including a fuel cell stack configured to generate electric power when supplied with an anode gas and a cathode gas [0057], the processing method being started in a state in which the fuel cell stack is not supplied with the anode gas and the cathode gas and generation of electric power in the fuel cell stack is stopped ([0130], [0057]) the processing method comprising:
3.	Umeda teaches that in the same step 104, oxidizing gas is supplied to the cathode 2b (first process) at the time the inert gas is supplied to the anode 2a, and increasing the electrode potential (increasing voltage) of the anode 2 a (step 104) ([0130], [0033]) after the cell voltage of the fuel cell 3 becomes less than a first voltage, 0.1 V ([0033], [0134]) (second process). 
13 is stopped (step 105) [0133], when the voltage of the fuel cell stack increases and then becomes equal to a second voltage [0148] (third process).
5.	Umeda teaches a fuel cell system (see Fig. below) comprising: a fuel cell stack configured to generate electric power when supplied with an anode gas and a cathode gas; an anode gas supply unit configured to supply the anode gas to the fuel cell stack;
a cathode gas supply unit configured to supply the cathode gas to the fuel cell stack; a voltage measuring unit configured to measure a voltage of the fuel cell stack;
an inert gas supply unit configured to supply an inert gas to an anode of the fuel cell stack; and a control unit configured to perform a process of discharging the anode gas from an inside of the fuel cell system to an outside of the fuel cell system,
wherein the control unit is configured, in a state in which the fuel cell stack is not supplied with the anode gas and the cathode gas and generation of electric power in the fuel cell stack is stopped, to cause the cathode gas supply unit to start supply of the cathode gas to the fuel cell stack,  to cause the inert gas supply unit to start supply of the inert gas to the anode of the fuel cell stack when the voltage detected by the voltage measuring unit increases and then becomes equal to or less than a predetermined first voltage after the supply of the cathode gas has been started, and to cause the inert gas supply unit to stop the supply of the inert gas when the voltage measured by the voltage measuring unit increases and then becomes equal to or less than a predetermined second voltage after the supply of the inert gas has been started (see Fig. below).
. 

    PNG
    media_image1.png
    548
    987
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2 and 5, 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Umeda et al. (US20130017458) as applied to claim 1 in view of Tsukada et al. (US20110250516).

8.	Tsukada teaches a pump 30 that causes an anode off-gas discharged from the fuel cell stack to circulate to the fuel cell stack [0049] (Fig. 1), the anode 14 of the fuel cell stack 12 further has a recirculation pump 18 which sustains respective gas circulation [0050] (which are capable of being detached) and a battery is usually associated with the fuel cell for the benefit of working as a buffer: supplying electric power when there is a peak in the load and, conversely, storing excess electric power in case of low or zero load conditions [0009].
9.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the layer of Umeda with Tsukada’s teachings a pump 30 that causes an anode off-gas discharged from the fuel cell stack to circulate to the fuel cell stack [0049] (Fig. 1), the anode 14 of the fuel cell stack 12 further has a recirculation pump 18 which sustains respective gas circulation [0050] (which are capable of being detached) and a battery is usually associated with the fuel cell for the benefit of working as a buffer: supplying electric power when there is a peak in the load and, conversely, storing excess electric power in case of low or zero load conditions.
Allowable Subject Matter
Claims 3 and 4 are allowable over the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104.  The examiner can normally be reached on 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLATUNJI A GODO/Primary Examiner, Art Unit 1722